 


109 HR 1283 IH: To provide that transit pass transportation fringe benefits be made available to all qualified Federal employees in the National Capital Region; to allow passenger carriers which are owned or leased by the Government to be used to transport Government employees between their place of employment and mass transit facilities, and for other purposes.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1283 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Moran of Virginia (for himself, Mr. Van Hollen, Ms. Norton, Mr. Blumenauer, Mr. Wolf, Mr. Wynn, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide that transit pass transportation fringe benefits be made available to all qualified Federal employees in the National Capital Region; to allow passenger carriers which are owned or leased by the Government to be used to transport Government employees between their place of employment and mass transit facilities, and for other purposes. 
 
 
1.Transit pass transportation fringe benefits 
(a)In generalEffective as of the first day of the next fiscal year beginning after the date of the enactment of this Act, each covered agency shall implement a program under which all qualified Federal employees serving in or under such agency shall be offered transit pass transportation fringe benefits, as described in subsection (b). 
(b)Benefits describedThe benefits described in this subsection are, as of any given date, the transit pass transportation fringe benefits which, under section 2 of Executive Order 13150, are then currently required to be offered by Federal agencies in the National Capital Region. 
(c)DefinitionsFor purposes of this Act— 
(1)the term covered agency means any agency, to the extent of its facilities in the National Capital Region; 
(2)the term agency means any agency (as defined by 7905(a)(2) of title 5, United States Code) not otherwise covered by section 2 of Executive Order 13150, the United States Postal Service, the Postal Rate Commission, and the Smithsonian Institution; 
(3)the term National Capital Region includes the District of Columbia and every county or other geographic area covered by section 2 of Executive Order 13150; 
(4)the term Executive Order 13150 refers to Executive Order 13150 (5 U.S.C. 7905 note); 
(5)the term Federal agency is used in the same way as under section 2 of Executive Order 13150; and 
(6)any determination as to whether or not one is a qualified Federal employee shall be made applying the same criteria as would apply under section 2 of Executive Order 13150. 
(d)Rule of constructionNothing in this section shall be considered to require that a covered agency— 
(1)terminate any program or benefits in existence on the date of the enactment of this Act, or postpone any plans to implement (before the effective date referred to in subsection (a)) any program or benefits permitted or required under any other provision of law; or 
(2)discontinue (on or after the effective date referred to in subsection (a)) any program or benefits referred to in paragraph (1), so long as such program or benefits satisfy the requirements of subsections (a)–(c). 
2.Authority to use Government vehicles to transport Federal employees between their place of employment and mass transit facilities 
(a)In generalSection 1344 of title 31, United States Code, is amended— 
(1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and 
(2)by inserting after subsection (f) the following: 
 
(g) 
(1)A passenger carrier may be used to transport an officer or employee of a Government agency between the officer’s or employee’s place of employment and a mass transit facility (whether or not publicly owned) in accordance with succeeding provisions of this subsection. 
(2)A Government agency that provides transportation services under this subsection shall absorb the costs of such services using any funds available to such agency, whether by appropriation or otherwise. 
(3)In carrying out this subsection, a Government agency shall— 
(A)to the maximum extent practicable, use alternative fuel vehicles to provide transportation services; 
(B)to the extent consistent with the purposes of this subsection, provide transportation services in a manner that does not result in additional gross income for Federal income tax purposes; and 
(C)coordinate with other Government agencies to share, and otherwise avoid duplication of, transportation services provided under this subsection. 
(4)For purposes of any determination under chapter 81 of title 5, an individual shall not be considered to be in the performance of duty by virtue of the fact that such individual is receiving transportation services under this subsection. 
(5) 
(A)The Administrator of General Services, after consultation with the National Capital Planning Commission and other appropriate agencies, shall prescribe any regulations necessary to carry out this subsection. 
(B)Transportation services under this subsection shall be subject neither to the last sentence of subsection (d)(3) nor to any regulations under the last sentence of subsection (e)(1). 
(6)As used in this subsection— 
(A)the term Government agency means a Federal agency and the government of the District of Columbia; and 
(B)the term passenger carrier means a passenger motor vehicle, aircraft, boat, ship, or other similar means of transportation that is owned or leased by the United States Government or the government of the District of Columbia.. 
(b)Funds for maintenance, repair, etcSubsection (a) of section 1344 of title 31, United States Code, is amended by adding at the end the following: 
 
(3)For purposes of paragraph (1)— 
(A)the transportation of an individual between such individual’s place of employment and a mass transit facility pursuant to subsection (g) is transportation for an official purpose; and 
(B)the term Federal agency, as used in such paragraph, shall be considered to mean a Government agency (as defined by subsection (g)), to the extent that the passenger carriers involved are used in the provision of transportation services under such subsection.. 
(c)CoordinationThe authority to provide transportation services under section 1344(g) of title 31, United States Code (as amended by subsection (a)) shall be in addition to any authority otherwise available to the agency involved. 
 
